DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 11/02/2020, the examiner has carefully considered the amendments.  
Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 11/02/2020, with respect to claims 1 and 3-8 have been fully considered and are persuasive.  The rejection of claims 1 and 3-8 under 35 U.S.C. 102(a1) as being anticipated by Sato et al (JP2007-056187) has been withdrawn.  Sato does not expressly teach and/or render obvious the use of allylic compounds represented by formula (I), wherein A is selected from the a-valent groups having an unsubstituted or partially unsaturated 4 to 8-membered cyclic structures selected from the group consisting of those as found in instant claim 1.   The prior art, alone or in combination, is silent with regard to photocurable resin compositions comprising an allylic polymer (A) produced by polymerization of an allylic compound represented by and defined by formula (I) as found in instant claim 1 in combination with a gelling agent.  The prior art is silent with regard to ink compositions or a coating material comprising said photocurable resin compositions as previously described above and found in instant claim 1.  

Allowable Subject Matter

Claims 1 and 3-8 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc